Citation Nr: 1701981	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-17 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome and diverticulitis, to include as due to Gulf War service. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to August 1991.  He served in Southwest Asia from August 19, 1990 to April 19, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that the Veteran was previously denied service connection for a stomach condition in a July 23, 1999 rating decision on the basis that the claim was not well-grounded.  However, the Veteran's Claims Assistance Act of 2000 (VCAA) eliminated the concept of a well-grounded claim and superseded the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well-grounded.  Section 7(b) of the VCAA states that, in the case of a claim for benefits finally denied as being not well- grounded between July 14, 1999, and November 9, 2000, the claim can be re-adjudicated upon the request of the claimant or the Secretary's own motion as if the denial had not been made.  Therefore, the denial of the claim meets the criteria of section 7(b), and the claim does not require the receipt of new and material evidence for adjudication on the merits.


FINDINGS OF FACT

1.  The Veteran has a current disability of irritable bowel syndrome. 

2.  The Veteran's irritable bowel syndrome manifested to a degree of at least ten percent and chronically persisted for at least six months after a period of active duty service in the Gulf War. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for irritable bowel syndrome due to Gulf War service are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317, 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71,382 (October 17, 2016).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(2-5).

Irritable bowel syndrome is rated as irritable colon syndrome.  A zero percent disability rating is warranted for mild symptomatology with disturbances of bowel function and occasional episodes of abdominal cramping.  A 10 percent disability rating is warranted for moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.

Compensation shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The first element of service connection under Shedden is met.  The Veteran was diagnosed with irritable bowel syndrome during a May 1999 VA examination, as well as an October 2011 VA examination after the filing of the claim.  Therefore, the Veteran has a current disability of irritable bowel syndrome. 

In regard to the second and third elements under Shedden, the Veteran served on active duty in Southwest Asia during the Persian Gulf War and was awarded the Southwest Asia Service Medal.  See Certificate of Release or Discharge from Active Duty.  Therefore, the Board has considered whether the evidence of record supports a finding that there is a presumption of a nexus between the Veteran's Gulf War service and a current, chronic disability of irritable bowel syndrome.   

The Board finds that irritable bowel syndrome is manifested to a degree of 10 percent or more.  The VA examinations in May 1999 and October 2011 noted a history bowel disturbances and distress.  A doctor's note from January 2011by D. L. M., M.D. states that the Veteran has difficulties with frequent, loose stools, 5 to 6 times a day and is likely to miss multiple days of work secondary to IBS.  The Board observes that the Veteran's IBS symptoms approximate moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.  Therefore, the Veteran's irritable bowel syndrome has manifested to a degree of at least ten percent.  38 C.F.R. § 4.114, DC 7319.  Furthermore, the October 2011 VA examiner opined that the condition chronically persisted for at least six months.  Accordingly, there is a rebuttable presumption of a nexus between the Veteran's current irritable bowel syndrome and his Gulf War service. 

The Board has considered the opinion of the October 2011 VA examiner, which indicates that the Veteran's irritable bowel syndrome was caused by a supervening condition including a necrotic Meckel diverticulum requiring a small bowel resection in 2005.  The examiner opined it was "less likely than not that the Veteran's irritable bowel syndrome is attributable to Persian Gulf service."  The examiner opined "the weight of the evidence indicates that the Veteran's symptoms have occurred since 2005."  However, the Board gives less probative weight to this opinion because the conclusion of the VA examiner in regard to the onset of the Veteran's irritable bowel syndrome is inconsistent with other credible evidence of record.

An August 1998 treatment note from the Veteran's doctor, R.B.J., M.D., includes an impression of probable inflammatory bowel disease, and it notes the Veteran reported that "he has had diarrhea now for quite some time."  In a May 1999 opinion, a VA examiner diagnosed the Veteran with irritable bowel syndrome.  The Board gives great probative weight to the May 1999 VA examiner's diagnosis of irritable bowel syndrome, which preceded the Veteran's treatment for the necrotic Meckel diverticulum by several years.  

The Board finds the 1999 diagnosis to be consistent with the lay statements of the Veteran and several friends and family members that indicate the Veteran has experienced pain, bloating, and dietary changes for decades, beginning with his service in the Gulf War.  The Veteran is competent to report his symptoms including gastrointestinal disturbances, and the Veteran's friends and family are competent to corroborate his accounts of certain observable symptoms including dietary changes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Ultimately, the competent lay statements, treatment history, and May 1999 VA examination of the Veteran consistently support a finding that the Veteran's irritable bowel syndrome preceded the diverticulitis and necrotic Meckel diverticulum.  

Therefore, affording the full benefit of the doubt to the Veteran's statements and finding that the weight of the evidence is at least in equipoise, the Board finds that entitlement to service connection on a presumptive basis is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

Entitlement to service connection for irritable bowel syndrome due to Gulf War service is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


